Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered December 14, 1992, convicting defendant, after a jury trial, of robbery in the first and second degrees, criminal possession of a weapon in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him to concurrent terms of 5 to 15 years, 2 to 6 years, 1 to 3 years, and 1 to 3 years, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict. Upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the victim and the reliability of his identification of defendant as the robber were properly placed before the jury and we find no reason to disturb its determination. The victim’s out-of-court identification was properly admitted (CPL 60.25), as was his voluntarily given post-arrest statement, where the hearing court reasonably chose to credit the testimony of the officer who took the statement (People v Prochilo, 41 NY2d 759, 761).
The trial court properly exercised its discretion in denying counsel’s eve-of-trial application for a psychiatric examination of defendant pursuant to CPL article 730 (see, People v Smyth, 3 NY2d 184, 186-187; People v Gensler, 72 NY2d 239, 244-245, cert denied 488 US 932). The trial court’s observations and the totality of circumstances overwhelmingly support the conclusion that defendant was feigning mental illness. Concur—Murphy, P. J., Sullivan, Wallach, Kupferman and Ross, JJ.